Citation Nr: 0921808	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-34 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder
INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in St. Petersburg, 
Florida.

The Veteran appeared at a Travel Board hearing in January 
2008 before the undersigned Veterans Law Judge.  He submitted 
additional evidence for which he waived initial RO review and 
consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2008).  The 
Veteran also appeared at a local RO hearing before a Decision 
Review Officer in June 2008.  Transcripts of the testimony at 
both hearings are associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates a 
bilateral hearing loss is not related to an in-service 
disease or injury.

2.  The preponderance of the probative evidence indicates 
tinnitus, left ear, is not related to an in-service disease 
or injury.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2008).

2.  The Veteran's tinnitus, left ear, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO's failure to provide the Veteran notice of how 
disability ratings and effective dates are determined in the 
event service connection is granted, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is not prejudicial in 
light of the decision reached below.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Nonetheless, a December 2006 letter informed him of that 
information.
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims and did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Further, 
the claims were reviewed on a de novo basis, as shown in the 
statement of the case and the supplemental statement of the 
case.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

Analysis

The February 2006 VA examination report notes a diagnosis of 
a mild to moderately severe sensorineural hearing loss in the 
right ear and a mild to moderately severe mixed hearing loss 
in the left ear.  The examination report notes the hearing 
test results show the Veteran's hearing loss in each ear 
meets the VA standard for a hearing loss disability.   The 
examiner also noted a diagnosis of tinnitus.  Thus, the 
question is whether there is sufficient evidence of a linkage 
between hearing loss and tinnitus, first shown more than 40 
years after service, with his active service.

The Veteran asserts his hearing loss and tinnitus are due to 
acoustic trauma he sustained from his shipboard duties as a 
radio operator, where he had to monitor continuous wave radio 
transmissions on a daily basis.  He described continuous wave 
radio transmissions as buried in constant static, and he had 
to bury the headphones in his ears in order to discern what 
was said.  His shifts averaged eight hours a day, and 
frequently he worked up to 10 consecutive days without a day 
off.

Service treatment records note the examination at enlistment 
noted a posterior perforation of the right tympanic membrane, 
with no drainage or sign of infection.  The December 1958 
Report of Examination For Enlistment notes the ear drums as 
abnormal, but the hearing test noted 15/15 bilaterally for 
the Whispered Voice, which was normal.  Service treatment 
records are entirely negative for any entries related to 
complaints, findings, or treatment for, either hearing loss 
or tinnitus.  Neither is there any documentation the Veteran 
was monitored for occupational noise exposure.  The December 
1962 Report of Examination For Release From Active Service 
notes the ears and ear drums as normal, and hearing as 15/15 
bilaterally for the Spoken and Whispered Voice.  These values 
represent an assessment of normal hearing.

The March 2006 examination report notes the Veteran denied 
any post-service high level noise exposure-either 
occupationally or recreationally.  His post-service work was 
in electronics.  Following review of the claims file and the 
examination results, the examiner was unable to draw any 
causal connection between the Veteran's hearing loss and 
tinnitus and his active service.

In his Notice of Disagreement (VA Form 21-4148) and 
Substantive Appeal (VA Form 9), the Veteran asserted he had 
manifested a hearing loss and tinnitus since he was on active 
duty, and he again denied any post-service noise exposure.  
He asserted the hearing test conducted at his separation 
examination was a "farce," but  he conceded he had not 
undergone any post-service hearing tests.

At the hearing, he essentially conceded he did not notice a 
hearing loss during his active service.  While the Veteran 
noted he could not be exact on the date, he remembered he 
first noticed difficulty hearing while visiting Ames, Iowa, 
which he recalled occurred within one year of his separation 
from active service.  See Board Transcript, pp. 8-11.

He also noted that private doctors who treated him told him 
his hearing loss was due to his duties as a radio operator in 
active service.  On inquiry, he told the undersigned the last 
time he was treated by a private doctor was some 23 years 
prior to the hearing.  The undersigned explained to the 
Veteran the record of the hearing would be held open for him 
to see if he had any records of his private treatment at 
home, if he could obtain any existing records from his last 
private physician, and to obtain a lay statement from his 
wife, if she had observed symptoms of hearing loss over the 
years.

No additional evidence, either medical or lay, was submitted 
within the time the hearing record was held open.  In January 
2009, however, the Veteran submitted a December 2008 report 
from Orlando Ear, Nose, and Throat.  That report notes 
diagnoses of tinnitus and bilateral hearing loss.  The report 
also notes the Veteran's history almost exactly as he 
provided it at the RO and Board hearings.  Based on that 
history, the examiner opined the hearing loss and tinnitus 
were directly related to the static noise the Veteran was 
exposed to as a radio man.

The only competent evidence of record that the Veteran 
manifested a hearing loss within one year of his release from 
active service is his testimony at the Board hearing.  See 
38 C.F.R. § 3.159(a).  In as much as a hearing loss or 
tinnitus is a type of disability a lay person can readily 
identify, the Veteran is fully competent to provide evidence 
of his symptoms, as well as the underlying disability.  Id.; 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board, however, is constrained to afford his 
testimony minimal weight as compared to the other evidence of 
record.  As already noted, the service treatment records are 
entirely silent, and then there are the intervening 4 decades 
which also are silent.  The Board notes the Veteran's DD Form 
214 lists his Naval Occupational Specialty as a teletype 
repairman, rather than a radio operator, which is 
inconsistent with the asserted basis of his claim.  While the 
Veteran asserted private physicians told him his hearing loss 
was secondary to his duties as a continuous wave radio 
operator, there is no evidence his report of these 
"diagnoses" was contemporaneous with his report of 
symptoms.  See Jandreau, 492 F.3d 1372.  In contrast, he 
conceded at the time of VA examination in March 2006 that he 
had not undergone hearing testing during the extensive post-
service period, which renders the preceding statement as 
having no probative value.  

The Board also finds it highly noteworthy that the Veteran 
provided his history to the VA examiner but, based on the 
objective findings on clinical examination as well as the 
Veteran's reported history, that examiner opined the 
manifestation of the Veteran's hearing loss and tinnitus was 
such that the examiner declined to find a causal linkage 
between his disabilities and his active service.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one competent medical opinion over 
another, Evans v. West, 12 Vet. App. 22, 31 (1998), which the 
Board may do, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, 
while the Board is not free to ignore the opinion of a 
treating physician, neither is it required to accord it 
substantial weight or preference.  See generally Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).

In light of the totality of the evidence, including the 
finding on the reliability of the Veteran's recall, the Board 
accords minimal weight to the December 2008 report of Orlando 
Ear, Nose, and Throat, as it makes it entirely clear the 
opinion on etiology is based entirely on the Veteran's 
history as he reported it.  Thus, the Board is constrained to 
find the preponderance of the evidence is against the claim 
on a both a presumptive and direct basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus, left ear, is 
denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


